Case 2:16-cv-09051-TJH-AS Document 73 Filed 01/04/19 Page 1 of 9 Page ID #:965


   1   DANIEL M. PETROCELLI (S.B. #97802)
       dpetrocelli@omm.com
   2   DAVID MARROSO (S.B. #211655)
       dmarroso@omm.com
   3   O’MELVENY & MYERS LLP
       1999 Avenue of the Stars
   4   Los Angeles, California 90067-6035
       Telephone: (310) 553-6700
   5   Facsimile: (310) 246-6779
   6   Attorneys for Plaintiff Global Music Rights, LLC
   7

   8

   9

  10

  11                          UNITED STATES DISTRICT COURT
  12                         CENTRAL DISTRICT OF CALIFORNIA
  13

  14   GLOBAL MUSIC RIGHTS, LLC,                      CASE NO. 2:16-cv-09051 TJH (ASx)
  15                    Plaintiff,
  16         v.                                       THE PARTIES’ JOINT STATUS
                                                      REPORT
  17   RADIO MUSIC LICENSE
       COMMITTEE, INC. and DOES 1
  18   through 3,000,
  19                    Defendant.
  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                              THE PARTIES’ JOINT STATUS REPORT,
                                                                    Case No. 2:16-cv-09051-TJH (ASx)
Case 2:16-cv-09051-TJH-AS Document 73 Filed 01/04/19 Page 2 of 9 Page ID #:966


   1         Pursuant to Judge Beverly Reid O’Connell’s Order (Dkt. 40), Plaintiff
   2   Global Music Rights, LLC (“GMR”) and Defendant Radio Music License
   3   Committee, Inc. (“RMLC”) respectfully submit the following further status update
   4   regarding the Parties’ pending litigation in the Eastern District of Pennsylvania
   5   before Judge C. Darnell Jones II. GMR and RMLC previously filed joint status
   6   reports in this Court on May 5, 2017 (Dkt. 41), June 5, 2017 (Dkt.42), July 5, 2017
   7   (Dkt. 43), August 4, 2017 (Dkt. 44), September 5, 2017 (Dkt. 46), October 5, 2017
   8   (Dkt. 47), November 6, 2017 (Dkt. 48), December 6, 2017 (Dkt. 50), January 5,
   9   2018 (Dkt. 52), February 5, 2018 (Dkt. 53), March 7, 2018 (Dkt. 55), April 6, 2018
  10   (Dkt. 56), May 7, 2018 (Dkt. 58), June 6, 2018 (Dkt. 62), July 6, 2018 (Dkt. 63),
  11   August 6, 2018 (Dkt. 64), October 5, 2018 (Dkt. 65), November 5, 2018 (Dkt. 66),
  12   and December 5, 2018 (Dkt. 69). On March 3, 2017, GMR filed a Motion to
  13   Strike Specified Allegations in RMLC’s First Amended Complaint (E.D. Pa. Dkt.
  14   56), a Motion to Dismiss RMLC’s First Amended Complaint for Lack of Personal
  15   Jurisdiction and Improper Venue or to Transfer Venue (E.D. Pa. Dkt. 57), and a
  16   Motion to Dismiss for Failure to State a Claim Upon Which Relief may be Granted
  17   (E.D. Pa. Dkt. 58). On March 24, 2017, RMLC filed oppositions to these motions
  18   (E.D. Pa. Dkt. 62, 63, and 66), and on April 7, 2017, GMR filed replies in support
  19   of the motions (E.D. Pa. Dkt. 69, 70, and 71).
  20         On July 21, 2017, RMLC filed a Motion for a Preliminary Injunction (E.D.
  21   Pa. Dkt. 85, 86, 87). On August 1, 2017, Judge Jones referred GMR’s Motion to
  22   Dismiss for Lack of Personal Jurisdiction and Improper Venue or to Transfer
  23   Venue to Magistrate Judge Lynne A. Sitarski for a report and recommendation
  24   (E.D. Pa. Dkt. 88). On August 14, 2017, RMLC filed a Motion for Leave to File a
  25   Supplemental Memorandum in Opposition to [GMR’s] Motion to Dismiss for
  26   Lack of Personal Jurisdiction and Improper Venue or to Transfer Venue (E.D. Pa.
  27   Dkt. 90). On August 28, 2017, GMR filed its Opposition to RMLC’s Motion for
  28
                                                             THE PARTIES’ JOINT STATUS REPORT,
                                                  2                Case No. 2:16-cv-09051-TJH (ASx)
Case 2:16-cv-09051-TJH-AS Document 73 Filed 01/04/19 Page 3 of 9 Page ID #:967


   1   Leave (E.D. Pa. Dkt. 92). On November 28, 2017, Judge Jones referred RMLC’s
   2   Motion for Leave to Magistrate Judge Sitarski for a report and recommendation
   3   (E.D. Pa. Dkt. 99).
   4         On November 29, 2017, Magistrate Judge Sitarski issued her Report and
   5   Recommendation recommending that Judge Jones grant GMR’s Motion to Dismiss
   6   for Lack of Personal Jurisdiction and Improper Venue or to Transfer Venue and
   7   deny RMLC’s Motion for Leave to File a Supplemental Memorandum (E.D. Pa.
   8   Dkt. 100). On December 13, 2017, RMLC filed objections to Magistrate Judge
   9   Sitarski’s Report and Recommendation. (E.D. Pa. Dkt. 101). On December 27,
  10   2017, GMR filed responses to those objections, (E.D. Pa. Dkt. 103), and on
  11   January 5, 2018, RMLC filed for leave to reply, (E.D. Pa. Dkt. 104), which was
  12   granted (E.D. Pa. Dkt. 105). As of this date, Judge Jones has not issued a ruling
  13   regarding Magistrate Judge Sitarski’s Report and Recommendation.
  14         On April 2, 2018, GMR filed a request for a telephonic status conference
  15   with Judge Jones regarding the status of the RMLC’s pending objections to
  16   Magistrate Judge Sitarski’s Report and Recommendation. (E.D. Pa. Dkt. 107). On
  17   April 20, 2018, counsel for GMR and RMLC participated in a telephonic status
  18   conference. During the telephonic status conference, Judge Jones’s law clerk
  19   informed the parties that an unidentified conflict had developed within Judge
  20   Jones’s Chambers and, due to a staffing transition, the court could not say when a
  21   ruling on RMLC’s objections was expected. Judge Jones’s law clerk further stated
  22   that she was confident the court would not issue a ruling before June 2018.
  23         On May 3, 2018, GMR filed a motion to lift the stay in this action. (Dkt.
  24   57). On May 14, 2018, RMLC filed an opposition to GMR’s motion to lift the
  25   stay, (Dkt. 60), and on May 23, 2018, GMR filed a reply, (Dkt. 61). On August
  26   14, 2018, the Court denied GMR’s motion to lift the stay. (Dkt. 65).
  27         On September 24, 2018, GMR filed a motion for a telephonic status
  28
                                                            THE PARTIES’ JOINT STATUS REPORT,
                                                 3                Case No. 2:16-cv-09051-TJH (ASx)
Case 2:16-cv-09051-TJH-AS Document 73 Filed 01/04/19 Page 4 of 9 Page ID #:968


   1   conference in the Pennsylvania Action. (E.D. Pa. Dkt. 109). On January 2, 2019,
   2   in light of the third party subpoena RMLC recently served on GMR (discussed
   3   below), GMR filed another motion for a telephonic status conference or status
   4   report. (E.D. Pa. Dkt. 110). On January 4, 2019, RMLC filed a response to
   5   GMR’s motion. (E.D. Pa. Dkt. 112). As of this date, Judge Jones has not ruled on
   6   GMR’s motion for a telephonic status conference or held a telephonic status
   7   conference with the parties.
   8                       RMLC’s Third Party Subpoena to GMR
   9   GMR’s Position
  10          On November 1, 2018, RMLC served a subpoena on GMR in connection
  11   with Radio Music License Committee, Inc. v. Broadcast Music, Inc., Case No. 18-
  12   cv-4420 (LLS) (S.D.N.Y.), the RMLC’s pending rate court proceeding against
  13   Broadcast Music, Inc. (“BMI”) in the Southern District of New York. In its
  14   subpoena to GMR, RMLC seeks a host of confidential and proprietary
  15   documents. For example, RMLC requests all of GMR’s agreements with
  16   songwriters, all documents and communications regarding the negotiation of those
  17   agreements, and all documents regarding broadcast radio stations efforts to avoid
  18   playing works in the GMR catalog, i.e., all documents demonstrating radio
  19   stations’ boycott of GMR, which is a central allegation in this action. The
  20   documents requested by RMLC have no relevance to its rate court proceeding, the
  21   purpose of which is to determine a reasonable rate for a license between RMLC
  22   and a different performance rights organization, BMI. Rather, these documents are
  23   relevant to issues in this action and the RMLC’s action against GMR in
  24   Pennsylvania. RMLC’s subpoena is thus a thinly veiled attempt to obtain early
  25   and one-sided discovery from GMR while this case remains stayed.
  26         On November 15, 2018, GMR served objections to RMLC’s subpoena and
  27   sent RMLC a letter, pursuant to Central District of California Local Rule 37-1,
  28
                                                            THE PARTIES’ JOINT STATUS REPORT,
                                                 4                Case No. 2:16-cv-09051-TJH (ASx)
Case 2:16-cv-09051-TJH-AS Document 73 Filed 01/04/19 Page 5 of 9 Page ID #:969


   1   informing RMLC that it intended to move to quash RMLC’s subpoena and
   2   requesting to meet and confer with RMLC’s counsel. On November 20, 2018,
   3   counsel for GMR and RMLC met and conferred regarding GMR’s anticipated
   4   motion to quash. On November 30, 2018, as required by Central District of
   5   California Local Rule 37-2, GMR sent RMLC its portion of a joint stipulation
   6   regarding a motion to quash RMLC’s subpoena.
   7          On December 10, 2018, GMR filed the parties’ joint stipulation regarding
   8   GMR’s motion to quash, which was transferred to this Court’s docket pursuant to
   9   General Order 16-05, because it is related to this action. (See Global Music Rights,
  10   LLC v. Radio Music License Committee, Inc., No. 2:18-mc-00170-TJH-AS (C.D.
  11   Cal.), Dkts. 1, 12). In its portion of the joint stipulation, RMLC argues that GMR’s
  12   motion to quash should be transferred to the Southern District of New York; GMR
  13   opposes this request. On December 21, 2018, the parties each filed a supplemental
  14   memorandum, pursuant to Central District of California Local Rule 37-2.3. A
  15   hearing on GMR’s motion to quash and RMLC’s request to transfer is set for
  16   January 8, 2019 before Magistrate Judge Alka Sagar.
  17          Meanwhile, RMLC has served two additional third party subpoenas in
  18   connection with its pending rate court proceeding against BMI: (1) On December
  19   4, 2018, RMLC served a subpoena on GMR for a Rule 30(b)(6) deposition of a
  20   corporate designee to testify on a broad range of topics going to the heart of the
  21   parties’ antitrust actions in California and Pennsylvania; and (2) on December 6,
  22   2018, RMLC served a subpoena for the deposition of Irving Azoff, the founder of
  23   GMR.
  24   RMLC’s Position
  25          This is the third month in a row that GMR has injected into this status report
  26   inaccurate and misleading characterizations of RMLC’s third-party discovery efforts
  27   in connection with a separate proceeding in the Southern District of New York. The
  28
                                                              THE PARTIES’ JOINT STATUS REPORT,
                                                  5                 Case No. 2:16-cv-09051-TJH (ASx)
Case 2:16-cv-09051-TJH-AS Document 73 Filed 01/04/19 Page 6 of 9 Page ID #:970


   1   Honorable Judge O’Connell established this monthly reporting process to eliminate
   2   the “duplicative and judicially inefficient” situation GMR created by asking multiple
   3   courts to resolve “substantially similar” claims. Minute Order at 11 (Dkt. 40). But
   4   rather than reduce duplication, GMR attempts to multiply controversies by
   5   converting this report into a running account of its grievances in other jurisdictions,
   6   instead of a simple description of “the status of the Pennsylvania action,” as Judge
   7   O’Connell ordered. Id. at 13 (emphasis added). Less than a year ago, this Court
   8   reminded GMR of the limits of this report, see Order (Dkt. 54) (“The Court cannot
   9   grant affirmative relief based on a party’s request in a status report.”), but GMR has
  10   again wandered far astray from this report’s intent and proper purpose.
  11         Because RMLC may not permit GMR to convert this status report into a forum
  12   for unrebutted misrepresentations, RMLC again repeats here its November 5, 2018
  13   (Dkt. 68), and December 5, 2018 (Dkt. 69) response regarding the standard course
  14   of third-party practice proceeding in the separate litigation in the Southern District
  15   of New York:
  16         GMR’s characterizations of the third-party subpoena that RMLC served on
  17   GMR in connection with an entirely different legal proceeding—a proceeding in
  18   which GMR has already agreed to produce documents—are inaccurate and
  19   misleading.
  20         On May 17, 2018, RMLC filed a petition in the Southern District of New York
  21   seeking a determination of reasonable fees for a license to publicly perform the
  22   contents of a repertory of a different performing rights organization, Broadcast
  23   Music, Inc. (“BMI”). RMLC v. BMI, 1:18-cv-04420-LLS (S.D.N.Y. May 17, 2018)
  24   (Dkt. 1). RMLC filed this petition pursuant to the terms of a long-standing antitrust
  25   consent decree that confers jurisdiction on the Southern District of New York to
  26   determine reasonable rates when BMI and a prospective licensee cannot agree on a
  27   rate. In connection with that proceeding, GMR and BMI have already agreed that
  28
                                                              THE PARTIES’ JOINT STATUS REPORT,
                                                  6                 Case No. 2:16-cv-09051-TJH (ASx)
Case 2:16-cv-09051-TJH-AS Document 73 Filed 01/04/19 Page 7 of 9 Page ID #:971


   1   GMR will be producing documents responsive to BMI’s requests.
   2         RMLC agrees that, for a variety of reasons, GMR’s licenses with RMLC radio
   3   station members should be irrelevant to this BMI rate setting proceeding, but BMI
   4   does not ascribe to this view. To the contrary, BMI (not RMLC) has chosen to put
   5   GMR’s license agreements (both final and interim agreements) squarely at issue.
   6   Specifically, BMI is arguing that the prices of GMR’s licenses with RMLC members
   7   should serve as “benchmarks” for setting an appropriate price for a BMI license
   8   because the GMR licenses supposedly reflect “free market” prices of willing buyers
   9   and willing sellers.1 That is false. GMR’s licenses do not reflect “free market”
  10   prices at all; rather, they are the product of GMR’s unlawful exercise of monopoly
  11   power. See In re Pandora Media, Inc., 6 F. Supp. 3d 317, 357 (S.D.N.Y. 2014)
  12   (rejecting proposed benchmarks because licensors “exercised their considerable
  13   market power to extract supra-competitive prices” from licensee). RMLC’s third-
  14   party subpoena to GMR simply seeks to discover relevant evidence that RMLC
  15   intends to use to refute BMI’s claim that GMR’s licenses are appropriate
  16   benchmarks. Thus, GMR’s assertion that the “documents requested by RMLC have
  17   no relevance to its rate proceeding” is simply wrong.
  18         As for GMR’s baseless allegation that RMLC is attempting “to obtain early
  19   and one-sided discovery from GMR while this case remains stayed,” GMR has
  20   already agreed with BMI to produce documents. RMLC has made the unremarkable
  21   decision to make sure the factual record is not one-sided in its litigation with BMI.
  22   And any discovery obtained from GMR will be subject to a protective order. That
  23   protective order includes the ability to restrict documents to outside counsel only
  24   and permits the use of produced documents only in that matter. Finally, this Court
  25   has already addressed GMR’s concerns when it ordered GMR to direct any
  26

  27   1
            See Resp. of BMI to Pet. ¶ 29, RMLC v. BMI, 1:18-cv-04420-LLS (S.D.N.Y.
  28   May 29, 2018) (Dkt. 13).
                                                               THE PARTIES’ JOINT STATUS REPORT,
                                                 7                   Case No. 2:16-cv-09051-TJH (ASx)
Case 2:16-cv-09051-TJH-AS Document 73 Filed 01/04/19 Page 8 of 9 Page ID #:972


   1   complaints about the discovery process to the Eastern District of Pennsylvania.
   2   Order Denying GMR’s Mot. to Lift Stay at 3 (Dkt. 65).
   3

   4

   5

   6   Dated: January 4, 2019                  Respectfully submitted,
   7                                           /s/ Daniel M. Petrocelli ___________
                                               O’MELVENY & MYERS LLP
   8                                           Counsel for Global Music Rights, LLC.
                                               By Daniel M. Petrocelli
   9

  10   Dated: January 4, 2019                  /s/ Alfred Pfeiffer____________
                                               LATHAM & WATKINS LLP
  11                                           Counsel for Radio Music License
                                               Committee, Inc.
  12                                           By Alfred Pfeiffer
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                          THE PARTIES’ JOINT STATUS REPORT,
                                               8                Case No. 2:16-cv-09051-TJH (ASx)
Case 2:16-cv-09051-TJH-AS Document 73 Filed 01/04/19 Page 9 of 9 Page ID #:973


   1                                      ATTESTATION
   2
                    Pursuant to C.D. Cal. Local Rule 5-4.3.4(a)(2)(i), I, Daniel M.
   3
       Petrocelli, attest that all other signatories listed, and on whose behalf the filing is
   4
       submitted, concur in this filing’s content and have authorized such filing.
   5

   6                                                /s/ Daniel M. Petrocelli ___________
                                                    Daniel M. Petrocelli
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                                THE PARTIES’ JOINT STATUS REPORT,
                                                    9                 Case No. 2:16-cv-09051-TJH (ASx)
